UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-6663 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey (Address of principal executive offices) (Zip Code) 973-427-8224 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2011 Common Stock, $.05 par value per share 9,154,953 shares Convertible Preferred Stock, $.05 par value per share 293,057 shares COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 6. Exhibits 18 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September30, December31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $683,504 in 2011 and $694,083 in 2010 Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets - noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable - Borrowings under credit facility - revolving credit Convertible notes payable-related party - Notes payable-current portion; includes related party notes of $1,032,009 in 2011 and $32,009 in 2010 Total current liabilities Convertible notes payable, excluding current portion-related party - Notes payable, excluding current portion; includes related party notes of $56,017 in 2011 and $830,024 in 2010 Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 shares issued and outstanding in 2011 and 2010, liquidation preference of $1,465,285 in 2011 and 2010 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 and 4,654,953 shares issued and outstanding in 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended September 30, For The Nine Months Ended September 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses, net Operating income (loss) ) Other income Interest expense, net; includes related party interest of $15,350 and $16,310 for the three months ended September 30, 2011 and 2010, respectively, and $46,769 and $49,650 for the nine months ended September 30, 2011 and 2010, respectively ) Net income (loss) $ $ $ ) $ ) Income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) ForNineMonthsEnded September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for doubtful accounts Depreciation Net gain on disposal of fixed assets ) ) Amortization of intangibles - Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Other assets - noncurrent ) Trade payables Accrued liabilities ) ) Income taxes payable ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $24,007 in 2011 and 2010 ) ) Issuance of notes payable, related party - Issuance of common stock - Borrowings (repayments) under credit facility - revolving credit, net ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September 30, 2011 (Unaudited) 1. Summary of Significant Accounting Policies and Practices and Basis of Presentation The condensed consolidated financial statements of Colonial Commercial Corp. and subsidiaries (the "Company") included herein have been prepared by the Company and are unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods to which the report relates.The results of operations for the period ended September 30, 2011 is not necessarily indicative of the operating results that may be achieved for the full year. While the Company incurred net losses of $366,182 and $156,448 for the nine months ended September 30, 2011 and 2010, respectively, the Company had net income of $400,528 and $705,696 for the three months ended September 30, 2011 and 2010, respectively, and a net income of $106,398 for the year ended December 31, 2010.At September 30, 2011, the Company had an accumulated deficit of $8,871,757, stockholders’ equity of $4,260,425 and working capital of $2,942,230. Certain information and footnote disclosures, normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted as permitted by the interim reporting requirements of the Securities and Exchange Commission. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December 31, 2010. We have only one operating segment. Inventory is comprised of finished goods and is stated at the lower of cost (first-in, first-out method) or market. Accounting Pronouncement Not Yet Adopted: In September 2011, the FASB issued Accounting Standards Update No. 2011-08, “Testing Goodwill for Impairment” (ASU 2011-08). Under ASU 2011-08, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not (a likelihood of more than 50%) that the fair value of a reporting unit is less than its carrying amount. If an entity believes, as a result of its qualitative assessment that the fair value of a reporting unit is less than its carrying amount, performing the current two-step impairment test is not required. The guidance also includes a number of events and circumstances that an entity consider in conducting the qualitative assessment. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, if an entity has not yet issued financial statements for the most recent annual or interim period, provided the entity has not yet performed its annual impairment test. We do not expect this guidance to have a material impact on our financial statements. 2. Stock Options The Company recognizes equity based compensation expense in accordance with established standards for transactions in which an entity exchanges its equity instruments for goods and services. This standard requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award. 4 Table of Contents On September 29, 2006, the Company adopted the Colonial Commercial Corp. 2006 Stock Plan, (the “2006 Plan”).The 2006 Plan enables the Company to grant equity and equity-linked awards to the Company’s Directors, officers, employees and other persons who provide services to the Company.The 2006 Plan is intended to allow the Company to provide incentives that will (1) strengthen the desire of highly competent persons to provide services to the Company and (2) further stimulate their efforts on the Company’s behalf. The following table summarizes information about stock options at September 30, 2011: Options Outstanding and Exercisable Rangeof Exercise Prices Shares WeightedAverage Remaining Contractual Life WeightedAverage Exercise Price Aggregate Intrinsic Value $ $ $
